Citation Nr: 0531562	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected major depression, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (the Board) 
arises from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty from March 1952 to July 
1956.

In an August 1956 rating decision, the RO granted service 
connection for schizophrenic reaction, mixed type; a 10 
percent disability rating was assigned.  Service connection 
was also granted for a duodenal ulcer; a noncompensable (zero 
percent) disability rating was assigned.

The rating assigned for the veteran's service-connected 
duodenal ulcer was increased to 10 percent disabling in a 
July 1966 rating action.  The veteran's service-connected 
psychiatric disability was increased to 30 percent disabling 
in an October 1994 rating action.  

The current appeal concerns the veteran's claim for increased 
disability ratings filed in January 1999.  As noted above, 
the RO denied the veteran's claims for increased disability 
ratings for major depression and duodenal ulcer in an April 
1999 rating decision.  The veteran initiated an appeal of 
that decision, which was perfected with the timely submission 
of his substantive appeal (VA Form 9) in January 2000.  

This case was previously before the Board in September 2003, 
at which time the claims were remanded for further 
evidentiary development.  The Board is satisfied that the 
claims have been sufficiently developed so that a decision 
can be rendered on the merits.



Issue not on appeal

In an August 2002 rating decision, the RO denied service 
connection claim for post traumatic stress disorder (PTSD).  
To the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's psychiatric disability is currently 
manifested by depression, hypervigilance, occasional panic 
attacks and some difficulty with irritability in dealing with 
others.

2.  The veteran's duodenal ulcer is healed, with no current 
evidence of symptomatology.

3.  The evidence does not show that either the veteran's 
psychiatric or duodenal ulcer disabilities are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 30 percent for major 
depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).   

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for duodenal 
ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7305 (2005).   

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected psychiatric 
disability should be rated higher than its currently assigned 
30 percent disability rating and his service-connected 
duodenal ulcer should be rated higher than its currently 
assigned 10 percent disability rating.  

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 1999 statement of the case (SOC) and the 
May 2005 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
October 10, 2002 by the RO which was specifically intended to 
address the requirements of the VCAA.  The Board notes that 
the October 2002 letter did not detail the evidentiary 
requirements for increased rating claims; however, the 
veteran was provided with the diagnostic criteria pertaining 
to both of his claims in the May 1999 SOC, namely 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2005) and the General Rating 
Formula for Mental Disorders found under 38 C.F.R. § 4.130 
(2005).  Accordingly, the veteran was already informed of the 
specific elements necessary to establish higher disability 
ratings for his claims prior to the issuance of the October 
2002 VCAA letter.  That the October 2002 VCAA letter did not 
detail the evidentiary requirements for increased rating 
claims in general is therefore not prejudicial to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, the October 2002 letter, along with the May 1999 SOC 
and May 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The October 
2002 letter notified the veteran that VA would "try to help 
you get such things as medical records, employment records, 
or records from other Federal agencies. . . We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the October 10, 2002 VCAA 
letter, page 2.  In addition, the October 2002 VCAA letter 
informed the veteran: "we will get any VA medical records or 
other records you tell us about."  Id. at 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The October 2002 letter stated: "Please provide dates and 
places for all recent private medical treatment, please 
submit your treatment reports, and/or statement from doctors 
who have treated you for your depression and duodenal ulcer. 
. . If you would like for us to obtain this information, 
please complete and return the enclosed VA Forms 21-4142, 
Authorization for Release of Information."  See the October 
10, 2002 VCAA letter, page 2.  The October 2002 letter also 
emphasized:  "You must give us enough information about your 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
these records are received by us."  Id.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The October 2002 letter stated:  "Send 
us the evidence we need as soon as possible.  Tell us if 
you've already sent all of the evidence.  Tell us if you 
don't have the evidence we are requesting.  Tell us about any 
additional information or evidence that you want us to try to 
get for you."  
See the October 10, 2002 VCAA letter, pages 2-3. [Emphasis in 
original].  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the October 2002 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
October 2002 letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The one-year period has since elapsed.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
April 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in April 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the October 2002 VCAA letter.  His claims were readjudicated 
in the May 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.



Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's VA outpatient treatment records, and he was 
provided VA examinations in January 1999 and May 2004, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted physical and psychiatric evaluations 
and rendered appropriate diagnoses and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He initially requested a personal 
hearing on his substantive appeal form (VA Form 9) submitted 
in January 2000, but withdrew that request in March 2000.  
See 38 C.F.R. § 20.704(e) (2005).

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected major depression, currently evaluated as 30 
percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Specific schedular criteria - major depression

Major depressive disorder is to be rated under the General 
Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  
The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).
Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).


The pertinent rating criteria for mental disorders, 38 C.F.R. 
§ 4.130, were revised effective November 7, 1996.  See 61 
Fed. Reg. 52695 (October 8, 1996).  VA's Office of General 
Counsel has determined that amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.  Because the veteran's increased rating 
claim was filed in January 1999, well after the effective 
date of the regulatory change, only the amended rating 
criteria are applicable to veteran's psychiatric disability.  
Nonetheless, the veteran's psychiatric disorder is currently 
rated under former 38 C.F.R. § 4.132, Diagnostic Code 9207 
[major depression with psychotic features] (1996).  

A careful review of the record reveals that the revised 
criteria were correctly applied by the RO in the April 1999 
rating decision, and the veteran was furnished notice of the 
amended criteria in the May 1999 SOC.  However, the RO 
erroneously listed former Diagnostic Code 9207 as the code 
applicable to the veteran's psychiatric disability in an 
August 2002 rating decision, and continued to refer to the 
veteran's service-connected disability as "major depression 
with psychotic features" in compliance with the former 
criteria.  

The Board does not believe that the RO's error prejudices the 
veteran.  As discussed above, he was initially provided with 
the correct, current, schedular criteria in the May 1999 SOC.  
Moreover, in the May 2005 SSOC, the RO correctly applied the 
current schedular criteria.  See the May 31, 2005 SSOC, pages 
7-8.  The veteran has been provided ample opportunity to 
respond to both the SOC and the SSOC.  The Board therefore 
concludes that any error in the August 2002 rating decision 
to have been rectified.  

The Board will employ the amended criteria as is required in 
this case.  Additionally, as demonstrated on the title page 
of this decision, the veteran's psychiatric disability will 
be referred to as "major depression," as that diagnosis is 
consistent with the findings of both VA examiners and the 
current rating criteria.

The Board finds that current Diagnostic Code 9434 [major 
depressive disorder] is the most appropriate, primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case.  In any event, with the exception of 
eating disorders, all mental disorders including major 
depressive disorder are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under the General Rating Formula for 
Mental Disorders in 38 C.F.R. § 4.130 (2005).

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to depression, the 
veteran has medical evidence of a cognitive disorder, 
including problems with memory and concentration.  

The medical evidence adequately distinguishes between the 
symptomatology associated with the veteran's depression and 
his cognitive disorder.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The Board also observes in passing that the medical evidence 
indicates that the veteran's cognitive problems have not been 
medically identified as being related to the service-
connected depression.  Indeed, the January 1999 VA examiner 
found that the veteran's cognitive trouble was "secondary to 
cerebrovascular accident."  The medical evidence of record 
indicates that the veteran had three strokes in the two years 
prior to his January 1999 VA examination.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative may be 
attempting to ascribe the symptomatology of the veteran's 
cognitive problems to the service-connected depression, their 
lay opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence adequately distinguishes the 
veteran's service-connected depression from those attributed 
to his non service-connected cognitive problems.
Schedular rating

The Board's inquiry is based upon the schedular criteria.  To 
do otherwise would be error as a matter of law.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) [the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that 
disability.].  

The veteran's service-connected disability is currently rated 
as 30 percent disabling.  
The next higher level is 50 percent.

With respect to the criteria for the 50 percent level, there 
is no evidence of flattened affect.  A September 1999 VA 
behavioral medicine outpatient note found the veteran's 
affective range to be normal.  The January 1999 and May 2004 
VA examiners did not make specific findings as to affect, but 
both found the veteran to be pleasant and cooperative.  
Additionally, the January 1999 VA examiner found the veteran 
to be euthymic, despite the veteran's subjective complaints 
of frequent depression.  

There is also no evidence of circumstantial, circumlocutory, 
or stereotyped speech.  The January 1999 VA examiner found 
the veteran had "no impairment of thought process or 
communication" and his speech was "relevant, logical.  No 
increase in pressure."  Speech rate and rhythm was normal; 
the May 2004 VA examiner also found the veteran had no 
impairment of thought process or communication and his  rate 
and flow of speech was "relevant and logical, not obscure."  

With respect to panic attacks, there is no evidence that such 
attacks occur more than once a week.  The veteran indicated 
to the January 1999 VA examiner that he became upset and 
easily anxious at times to the point of panic; however, the 
January 1999 VA examiner specifically found that there was 
"no clinical evidence of full-blown panic disorder."  The 
veteran indicated that he got "a little anxious and 
restless."  Even though the veteran occasionally experiences 
symptoms of panic, the evidence does not demonstrate that the 
veteran has panic attacks more than once per week.

[The Board observes in passing that during the May 2004 VA 
examination, the veteran stated that six weeks prior he had 
been hospitalized for a panic attack; however, this is not 
demonstrated in the record.]

The evidence does show that the veteran has difficulty in 
understanding complex commands and disturbance in memory and 
concentration.  Indeed, the January 1999 VA examiner found 
the veteran was only able to recall one out of three words 
and was unable to complete serial sevens, and that he was 
only able to complete two rounds of serial threes and then he 
lost track of the question.  Additionally, the May 2004 VA 
examiner found the veteran to have some short term memory 
problems.  However, as detailed in the Mittleider discussion 
above, the January 1999 examiner specifically attributed the 
veteran's cognitive disorder "secondary to cerebrovascular 
accident" as opposed to his psychiatric disability, and 
there is no competent medical evidence to the contrary.  
Accordingly, these cognitive findings cannot be considering 
in the adjudication of the veteran's psychiatric disability 
rating.

There is no evidence that the veteran exhibits impaired 
judgment.  The May 2004 VA examiner specifically found that 
the veteran's "insight and judgment still appeared to be 
good." 

With respect to evidence of disturbances of motivation and 
mood, a number of VA outpatient notes indicated that the 
veteran's mood was "depressed".  However, the above-
referenced September 1999 VA outpatient note indicated that 
the veteran was pleasant and euthymic, and interacted well 
and openly.   but no report of mood disturbance.  The January 
1999 VA examiner found that the veteran exhibited no 
inappropriate behavior, and he was pleasant and cooperative; 
as noted above the May 2004 VA examiner found the veteran's 
mood to be euthymic.  The May 2004 VA examiner also indicated 
that the veteran was pleasant despite his serious demeanor, 
was able to do most of the talking and was quite informative.  
Thus, although there is no doubt that the veteran's mood is 
often depressed, this is to be expected given his diagnosis.  
The veteran can hardly be described as "disturbed" however; 
on the contrary, he appears in the records to be pleasant and 
cooperative.

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the January 1999 VA 
examiner noted that the veteran had not worked in the past 
five to six years.  The veteran indicated that this was due 
to his medical problems, including trouble with his heart and 
diabetes.  He indicated that he spent most days at the VFW, 
which demonstrates an ability to acclimate to a social 
setting.  During the May 2004 VA examination the veteran 
indicated that he was not able to get to the VFW as much due 
to the fact that he quit driving and partially because he 
didn't care for the people there.  However, he did indicate 
that he still had good friends, some of whom were veterans, 
and stayed in touch with them through phone calls.  The 
veteran himself related his inability to be more social 
outside of his home to physical, not mental, problems.

The above-cited evidence indicates the veteran has not met 
any of criteria under 38 C.F.R. § 4.130 for a 50 percent 
rating (other than cognitive trouble, which as discussed 
above has been attributed to the veteran's non-service 
connected cerebrovascular accident).  

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of mild to moderate 
symptoms. The GAF scores assigned in January 1999 and May 
2004 and in the veteran's VA outpatient records, ranging from 
55 to 65 are reflective of mild to moderate impairment, which 
is consistent with a 30 percent disability rating

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied suicidal and 
homicidal thoughts at both VA examinations.  Both examiners 
specifically found no evidence of obsessional rituals which 
interfere with routine activities.  Nor is there evidence of 
illogical, obscure or irrelevant speech, as discussed above.  
Also as discussed above there is no evidence of near-
continuous panic.  The veteran was found to be euthymic in 
the May 2004 VA examination, without any significant 
depression.  There is no evidence of spatial disorientation, 
and the evidence shows the veteran maintains his personal 
appearance and hygiene.  Both examiners found no problem with 
impulse control, despite the veteran's complaint in May 2004 
of getting irritable with others. 

The record further indicates that the veteran has not 
experienced total occupational and social impairment as would 
be required for the 100 percent disability rating.  There is 
no evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss associated with 
his psychiatric disability or inability to perform activities 
of daily living.  The veteran himself does not so contend.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's service-
connected major depression most closely approximates that 
associated with the currently assigned 30 percent evaluation.   

For reasons stated above, the Board believes that the 
evidence of record, taken in its entirety, portrays a 
disability picture which is consistent with the currently 
assigned 30 percent rating.  The evidence of record 
demonstrates that the veteran's psychiatric disability is 
manifested by depression, occasional panic attacks and some 
difficulty with irritability in dealing with others.  While 
in no way minimizing the effects of the veteran's depression, 
for reasons stated above the Board believes that such 
symptomatology does not approximate that which is required 
for the assignment of a 50 percent rating. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the May 1999 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's depression.  The VA examiners did not indicate 
in the January 1999 or May 2004 VA examinations that the 
veteran's major depressive disorder is in any way out of the 
ordinary clinically.  

With respect to interference with employment, the veteran is 
currently 70 years old.  There is no indication from the 
medical evidence of record that the veteran's depression 
would markedly interfere with his ability to work.  Any 
effect of the veteran's ability to work due to service-
connected depression is contemplated in the currently 
assigned 30 percent disability rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].
Accordingly, referral for extraschedular evaluation is not 
warranted in this case.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, despite 
arguments of the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 10 
percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected duodenal ulcer.  

Pertinent laws and regulations

Disability ratings - in general 
The law and regulations pertaining to disability ratings in 
general are discussed above and need not be repeated for the 
sake of brevity.
Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 
7305 [ulcer; duodenal].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7305 is the same under both the old and new 
regulations.  

Under Diagnostic Code 7305 [ulcer; duodenal], a 60 percent 
rating is warranted for severe manifestations with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe manifestations with symptoms 
less than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
manifestations with recurring episodes of severe symptoms two 
or three times a year, averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild manifestations with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2005).


The Board observes in passing that words such as "mild", " 
moderate", "moderately severe" and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2005). 
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

Analysis

Assignment of diagnostic code

As detailed above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

The veteran's duodenal ulcer is rated under Diagnostic Code 
7305 [ulcer; duodenal].   This precisely fits the veteran's 
circumstances, and the veteran has not suggested a more 
appropriate diagnostic code.  The Board therefore finds that 
the veteran is most appropriately rated under Diagnostic Code 
7305.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a duodenal ulcer, the 
veteran has medical evidence of gastroesophageal reflux 
disease (GERD).  

The medical evidence adequately distinguishes between the 
symptomatology associated with the veteran's duodenal ulcer 
(which as described elsewhere in this analysis has been 
determined by health care providers to be healed) and his 
GERD.  See Mittleider, supra.  The Board also observes in 
passing that the medical evidence indicates that the 
veteran's GERD has not been medically identified as being 
related to the service-connected duodenal ulcer.  
Schedular rating

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
7305, the evidence must show moderate manifestations, with 
recurring episodes of severe symptoms two or three times a 
year, averaging ten days in duration; or with continuous 
moderate manifestations.

During the January 1999 VA examination, the veteran reported 
that he had one vomiting spell approximately four months 
prior that lasted one day, but otherwise he vomited 
infrequently.  He reported blood in the stool "off and on," 
and diarrhea two to three days per week accompanied by 
cramping abdominal pain.  There were no signs of anemia.  The 
veteran's weight was stable at around 225 pounds.  The 
examiner, based on these findings, diagnosed the veteran with 
"history of duodenal ulcer in 1955", indicating no current 
ulcer symptomatology.

The findings of the VA examiner in May 2004 are similar.  At 
the May 2004 VA examination, the veteran reported two 
episodes of vomiting in the past 6 months.  He specifically 
denied any prior GI bleeding with the duodenal ulcer during 
or since service.  He denied hematemesis and melena.  The 
veteran indicated no diarrhea, but constipation for over 10 
years.  The examiner noted "weight in 2002 was 215, and in 
2003 was 214.  So it is very slightly decreasing."  Physical 
examination found slight diffuse tenderness in all quadrants, 
no guarding or rebound.  Bowel sounds were present but not 
hyperactive.  The examiner indicated the veteran had 
"duodenal ulcer, healed", thus concurring with the January 
1999 VA examiner's findings that the veteran had no current 
symptomatology in regards to his service-connected duodenal 
ulcer disability.

There is no competent medical evidence to the contrary.  
Based on this evidence, there is no indication that the 
veteran has moderate manifestations of his duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year, averaging ten days in duration; or with continuous 
moderate manifestations.  In fact, during the May 2004 VA 
examination the veteran himself denied any GI bleeding in 
regards to the ulcer prior to or since service.  As discussed 
above, both VA examiners have indicated that the veteran's 
duodenal ulcer is healed, or asymptomatic.   

The veteran's VA treatment records, dated from February 1999 
to January 2005, support the conclusion that the veteran's 
duodenal ulcer is currently asymptomatic.  Although these 
records are mostly behavioral health outpatient notes, the 
veteran does occasionally make complaints of physical 
problems, such as back, shoulder and neck pain, along with 
diabetes mellitus.  Not once does the veteran mention any GI 
symptomatology in these records, which span a six year 
period.  Significantly, the veteran did not seek treatment 
for an ulcer or complaints related thereto.

Accordingly, in light of the fact that the veteran's duodenal 
ulcer is currently asymptomatic, a 20 percent disability 
rating for such is denied.

It also follows that a 40 or 60 percent disability rating is 
not warranted for the veteran's duodenal ulcer.  There is no 
evidence of record of anemia or weight loss productive of 
definite impairment of health.  The Board takes judicial 
notice that an average weight for a height of 69 inches (the 
recorded height of the veteran at the time of his May 2004 VA 
examination) is somewhere between 133 and 167 pounds.  See 
The Merck Manual of Diagnosis and Therapy, Section 1, Chapter 
1, Table 1-5 (17th Ed. 1999).  The veteran lost weight 
between his two VA examinations, down from 228 to 213 pounds; 
however, 213 pounds is still well over the average weight for 
the veteran's height.  See also 38 C.F.R. § 4.112 ["minor 
weight loss" means a weight loss of 10 to 20 pounds of the 
individual's baseline weight].

Nor is there evidence of recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  The claims file indicates that the veteran has 
not ever been hospitalized for his duodenal ulcer, and the 
veteran has never indicated that he has been incapacitated by 
his duodenal ulcer. 

There is also no indication of hematemesis or melena, and the 
veteran specifically denied such during the May 2004 VA 
examination.  The veteran does have rare bouts of vomiting, 
but the May 2004 VA examiner did not attribute such to the 
veteran's service-connected duodenal ulcer.  Indeed, the 
examiner found the veteran's ulcer to be healed.  Finally, 
the veteran's duodenal ulcer has never been objectively 
assessed as being moderately severe or severe.  

In short, based on the medical evidence of record the veteran 
does not meet the criteria for a higher percent disability 
rating.  

Extraschedular rating consideration

The criteria for an extraschedular rating have been detailed 
above and need not be repeated for the sake of brevity.

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's duodenal ulcer.  The VA examiner did not 
indicate in the January 1999 or May 2004 VA examinations that 
the veteran's duodenal ulcer is in any way out of the 
ordinary clinically.  

With respect to interference with employment, the veteran is 
currently 70 years old.  There is no indication from the 
medical evidence of record that the veteran's duodenal ulcer 
would markedly interfere with his ability to work.  Moreover, 
any effect of the veteran's ability to work due to service-
connected duodenal ulcer is contemplated in the currently 
assigned 10 percent disability rating.  See Moyer and Van 
Hoose, supra.

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, despite 
arguments of the veteran's representative, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for major 
depression is denied.

Entitlement to an increased disability rating for duodenal 
ulcer is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


